             Case 20-30336 Document 1037 Filed in TXSB on 09/17/20 Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                               ENTERED
                                                                                                                    09/17/2020
                                                                    )
    In re:                                                          )    Chapter 11
                                                                    )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                         )    Case No. 20-30336 (DRJ)
                                                                    )
                              Reorganized Debtors.                  )    (Jointly Administered)
                                                                    )

                          FINAL DECREE GRANTING REORGANIZED
             DEBTORS’ MOTION TO CLOSE CERTAIN OF THE CHAPTER 11 CASES
                                         (Docket No. 1016)
             Upon the motion (the “Motion”) 2 of the above-captioned Reorganized Debtors for entry

of a final decree (this “Final Decree”) pursuant to section 350(a) of the Bankruptcy Code and

Bankruptcy Rule 3022, closing the Affiliate Cases; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. § 1334; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that it may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that venue

of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Motion is in the best interests of the

Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate and

no other notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);



1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor McDermott
      International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 757
      North Eldridge Parkway, Houston, Texas 77079.

2     Capitalized terms used and not otherwise defined herein shall have the meaning ascribed to them in the Motion.
            Case 20-30336 Document 1037 Filed in TXSB on 09/17/20 Page 2 of 5




  and this Court having determined that the legal and factual bases set forth in the Motion and at the

  Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

  before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

  ORDERED THAT:

             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

             1.        The Motion is granted.

             2.        The following Affiliate Cases are hereby closed; provided that this Court shall

  retain jurisdiction as provided in the Plan, the Confirmation Order, and this Final Decree:

850 Pine Street LLC, Case No. 20-30398;                                   J. Ray McDermott de Mexico, S.A. de C.V., Case No. 20-30365;
A & B Builders, Ltd., Case No. 20-30450;                                  J. Ray McDermott Far East, Inc., Case No. 20-30348;
Aiton & Co Limited, Case No. 20-30412;                                    J. Ray McDermott Holdings, LLC, Case No. 20-30380;
Arabian CBI Co Ltd., Case No. 20-30401;                                   J. Ray McDermott International Vessels, Ltd., Case No. 20-30367;
Arabian CBI Tank Manufacturing Company Ltd., Case No. 20-30403;           J. Ray McDermott International, Inc., Case No. 20-30420;
Asia Pacific Supply Co., Case No. 20-30402;                               J. Ray McDermott Solutions, Inc., Case No. 20-30487;
Atlantic Contingency Constructors II, LLC, Case No. 20-30404;             J. Ray McDermott Technology, Inc., Case No. 20-30523;
Atlantis Contractors Inc., Case No. 20-30410;                             J. Ray McDermott Underwater Services, Inc., Case No. 20-30427;
Catalytic Distillation Technologies, Case No. 20-0555;                    J. Ray McDermott, S.A., Case No. 20-30431;
CB&I (US) Holdings, Limited, Case No. 20-30414;                           Lealand Finance Company B.V., Case No. 20-30339;
CB&I Brazil Holdings, Inc., Case No. 20-30466;                            Lummus Arabia Ltd Co., Case No. 20-30343;
CB&I Canada Ltd., Case No. 20-30406;                                      Lummus Consultants International Limited, Case No. 20-30337;
CB&I Clearfield, Inc., Case No. 20-30419;                                 Lummus Consultants International LLC, Case No. 20-30342;
CB&I Cojafex B.V., Case No. 20-30417;                                     Lummus Gasification Technology Licensing LLC, Case No. 20-30350;
CB&I Connecticut, Inc., Case No. 20-30421;                                Lummus Technology B.V., Case No. 20-30345;
CB&I Constructors Limited, Case No. 20-30430;                             Lummus Technology Heat Transfer B.V., Case No. 20-30352;
CB&I El Dorado, Inc., Case No. 20-30425;                                  Lummus Technology International LLC, Case No. 20-30353;
CB&I Energy Services, LLC, Case No. 20-30473;                             Lummus Technology LLC, Case No. 20-30355;
CB&I Europe B.V., Case No. 20-30457;                                      Lummus Technology Overseas LLC, Case No. 20-30357;
CB&I Fabrication, LLC, Case No. 20-30479;                                 Lummus Technology Services LLC, Case No. 20-30359;
CB&I Finance Company Limited, Case No. 20-30422;                          Lummus Technology Ventures LLC, Case No. 20-30363;
CB&I Financial Resources LLC, Case No. 20-30439;                          Lutech Project Solutions B.V., Case No. 20-30361;
CB&I Global Operations International, Pte. Ltd., Case No. 20-30408;       Lutech Projects B.V., Case No. 20-30364;
CB&I Global Operations US Pte. Ltd., Case No. 20-30411;                   Lutech Resources B.V., Case No. 20-30368;
CB&I Global, L.L.C., Case No. 20-30443;                                   Lutech Resources Canada Ltd., Case No. 20-30370;
CB&I Group Inc., Case No. 20-30484;                                       Lutech Resources Inc., Case No. 20-30366;
CB&I Group UK Holdings, Case No. 20-30485;                                Lutech Resources Limited, Case No. 20-30344;
CB&I Holdco International, LLC, Case No. 20-30507;                        Matrix Engineering, Ltd., Case No. 20-3-521 ;
CB&I Holdco, LLC, Case No. 20-30511;                                      Matrix Management Services, L.L.C., Case No. 20-30522;
CB&I Holdings (UK) Limited, Case No. 20-30461;                            McDermott (Amazon Chartering), Inc., Case No. 20-30435;
CB&I Holdings B.V., Case No. 20-30488;                                    McDermott Arabia Company Limited, Case No. 20-30438;
CB&I Houston 06 LLC, Case No. 20-30452;                                   McDermott Asia Pacific Pte. Ltd., Case No. 20-30520;
CB&I Houston 07 LLC, Case No. 20-30455;                                   McDermott Asia Pacific Sdn. Bhd., Case No. 20-30448;
CB&I Houston 08 LLC, Case No. 20-30459;                                   McDermott Australia Pty. Ltd., Case No. 20-30460;
CB&I Houston 09 LLC, Case No. 20-30400;                                   McDermott Blackbird Holdings, LLC, Case No. 20-30490;
CB&I Houston 10 LLC, Case No. 20-30407;                                   McDermott Caspian Contractors, Inc., Case No. 20-30449;
CB&I Houston 11 LLC, Case No. 20-30409;                                   McDermott Cayman Ltd., Case No. 20-30474;
CB&I Houston 12 LLC, Case No. 20-3015;                                    McDermott Eastern Hemisphere, Ltd., Case No. 20-30480;
CB&I Houston 13 LLC, Case No. 20-30426;                                   McDermott Engineering, LLC, Case No. 20-30335;
CB&I Houston LLC, Case No. 20-30428;                                      McDermott Finance L.L.C., Case No. 20-30495;
CB&I International One, LLC, Case No. 20-30456;                           McDermott Gulf Operating Company, Inc., Case No. 20-30453;
CB&I International, Inc., Case No. 20-30464;                              McDermott Holdings (U.K.) Limited, Case No. 20-30482;
CB&I International, LLC, Case No. 20-30471;                               McDermott International Investments Co., Inc., Case No. 20-30462;




                                                                      2
            Case 20-30336 Document 1037 Filed in TXSB on 09/17/20 Page 3 of 5



CB&I Lake Charles, L.L.C., Case No. 20-30476;                          McDermott International Management, S. de RL., Case No. 20-30467;
CB&I Laurens, Inc., Case No. 20-30481;                                 McDermott International Marine Investments N.V., Case No. 20-30373;
CB&I LLC, Case No. 20-30486;                                           McDermott International Trading Co., Inc., Case No. 20-30374;
CB&I London, Case No. 20-30416;                                        McDermott International Vessels, Inc., Case No. 20-30376;
CB&I Matamoros, S. de R. L. de C.V., Case No. 20-30413;                McDermott Investments, LLC, Case No. 20-30386;
CB&I Middle East Holding, Inc., Case No. 20-30418;                     McDermott Marine Construction Limited, Case No. 20-30371;
CB&I Nederland B.V., Case No. 20-30423;                                McDermott Marine Mexico, S.A. de C.V., Case No. 20-30378;
CB&I North Carolina, Inc., Case No. 20-30489;                          McDermott Middle East, Inc., Case No. 20-30382;
CB&I Offshore Services, Inc., Case No. 20-30492;                       McDermott Offshore Services Company, Inc., Case No. 20-30384;
CB&I Oil & Gas Europe B.V., Case No. 20-30440;                         McDermott Old JV Office, Inc., Case No. 20-30387;
CB&I Paddington Limited, Case No. 20-30434;                            McDermott Overseas Investment Co. N.V., Case No. 20-30383;
CB&I Power Company B.V., Case No. 20-30447;                            McDermott Overseas, Inc., Case No. 20-30395;
CB&I Power International, Inc., Case No. 20-30496;                     McDermott Servicos Offshore do Brasil Ltda., Case No. 20-30389;
CB&I Power Limited, Case No. 20-30436;                                 McDermott Subsea Engineering, Inc., Case No. 20-30388;
CB&I Power, LLC, Case No. 20-30500;                                    McDermott Subsea, Inc., Case No. 20-30399;
CB&I Project Services Group, LLC, Case No. 20-30433;                   McDermott Technology (2), B.V., Case No. 20-30397;
CB&I Rio Grande Holdings, L.L.C., Case No. 20-30503;                   McDermott Technology (3), B.V., Case No. 20-30405;
CB&I Rio Grande Valley Fabrication & Manufacturing, L.L.C., Case       McDermott Technology (Americas), Inc., Case No. 20-30391;
No. 20-30506;
CB&I Rusland B.V., Case No. 20-30468;                                  McDermott Technology (US), Inc., Case No. 20-30505;
CB&I Singapore Pte. Ltd., Case No. 20-30475;                           McDermott Technology, B.V., Case No. 20-30372;
CB&I Storage Tank Solutions LLC, Case No. 20-30437;                    McDermott Technology, LLC, Case No. 20-30509;
CB&I STS Delaware LLC, Case No. 20-30442;                              McDermott Trinidad Ltd, Case No. 20-30377;
CB&I STS Holdings LLC, Case No. 20-30444;                              McDermott, Inc., Case No. 20-30513;
CB&I Tyler LLC, Case No. 20-30451;                                     Netherlands Operating Company B.V., Case No. 20-30385;
CB&I UK LIMITED, Case No. 20-30469;                                    North Atlantic Vessel, Inc., Case No. 20-30390;
CB&I Walker LA, L.L.C., Case No. 20-30514;                             North Ocean 105 AS, Case No. 20-30394;
CBI Americas Ltd., Case No. 20-30458;                                  Novolen Technology Holdings C.V., Case No. 20-30392;
CBI Company B.V., Case No. 20-30493;                                   Nuclear Energy Holdings, L.L.C., Case No. 20-30517;
CBI Company Ltd., Case No. 20-30463;                                   Oasis Supply Company, Ltd., Case No. 20-30393;
CBI Company Two B.V., Case No. 20-30498;                               Oceanic Contractors, Inc., Case No. 20-30519;
CBI Constructors Pty. Ltd., Case No. 20-30429;                         Offshore Pipelines International, Ltd., Case No. 20-30396;
CBI Eastern Anstalt, Case No. 20-30432;                                OPI Vessels, Inc., Case No. 20-30524;
CBI HOLDCO TWO INC., Case No. 20-30472;                                Oxford Metal Supply Limited, Case No. 20-30375;
CBI Overseas (Far East) Inc., Case No. 20-30477;                       Pike Properties II, Inc., Case No. 20-30381;
CBI Overseas, LLC, Case No. 20-30483;                                  Pipework Engineering and Developments Limited, Case No. 20-30379;
CBI Panama, S.A., Case No. 20-30424;                                   Prospect Industries (Holdings) Inc., Case No. 20-30526;
CBI Services, LLC, Case No. 20-30491;                                  S C Woods, L.L.C., Case No. 20-30539;
CBI UK Cayman Acquisition Limited, Case No. 20-30478;                  Servicios de Fabricacion de Altamira, S.A. de C.V., Case No. 20-30543;
CBI US Holding Company Inc., Case No. 20-30494;                        Servicios Profesionales de Altamira, S.A. de C.V., Case No. 20-30547;
Central Trading Company, Ltd., Case No. 20-30497;                      Shaw Beneco, Inc., Case No. 20-30530;
Chartering Company (Singapore) Pte. Ltd., Case No. 20-30502;           Shaw Connex, Inc., Case No. 20-30531;
Chemical Research and Licensing, LLC, Case No. 20-30518;               Shaw Dunn Limited, Case No. 20-30536;
Chicago Bridge & Iron (Antilles) N. V., Case No. 20-30441;             Shaw E & I International Ltd., Case No. 20-30551;
Chicago Bridge & Iron Company (Delaware), Case No. 20-30501;           Shaw Energy Services, Inc., Case No. 20-30542;
Chicago Bridge & Iron Company B.V., Case No. 20-30510;                 Shaw Fabricators, Inc., Case No. 20-30527;
Chicago Bridge & Iron Company, Case No. 20-30499;                      Shaw Far East Services, LLC, Case No. 20-30529;
Chicago Bridge de Mexico, S.A. de C.V., Case No. 20-30445;             Shaw Group UK Limited, Case No. 20-30532;
Comet II B.V., Case No. 20-30516;                                      Shaw Home Louisiana, LLC, Case No. 20-30554;
Constructors International, L.L.C., Case No. 20-30504;                 Shaw International Inc., Case No. 20-30556;
CSA Trading Company Ltd., Case No. 20-30508;                           Shaw International Management Services Two, Inc., Case No. 20-30557;
Eastern Marine Services, Inc., Case No. 20-30446;                      Shaw JV Holdings, L.L.C., Case No. 20-30558;
EDS Equipment Company, LLC, Case No. 20-30512;                         Shaw Managed Services, LLC, Case No. 20-30559;
Environmental Solutions (Cayman) Ltd., Case No. 20-30454;              Shaw Management Services One, Inc., Case No. 20-30560;
Environmental Solutions Holding Ltd., Case No. 20-30465;               Shaw NC Company, Inc., Case No. 20-30534;
Environmental Solutions Ltd., Case No. 20-30470;                       Shaw Nuclear Energy Holdings (UK), Inc., Case No. 20-30538;
HBI Holdings, LLC, Case No. 20-30515;                                  Shaw Overseas (Middle East) Ltd., Case No. 20-30545;
Highland Trading Company, Ltd., Case No. 20-30358;                     Shaw Power Delivery Systems, Inc., Case No. 20-30549;
Horton CBI, Limited, Case No. 20-30362;                                Shaw Power Services Group, L.L.C., Case No. 20-30553;
Howe-Baker Engineers, Ltd., Case No. 20-30346;                         Shaw Power Services, LLC, Case No. 20-30528;
Howe-Baker Holdings, L.L.C., Case No. 20-30338;                        Shaw Power Technologies, Inc., Case No. 20-30533;
Howe-Baker International Management, LLC, Case No. 20-30340;           Shaw Process Fabricators, Inc., Case No. 20-30537;
Howe-Baker International, L.L.C., Case No. 20-30347;                   Shaw Services, L.L.C., Case No. 20-30541;
Howe-Baker Management, L.L.C., Case No. 20-30351;                      Shaw SSS Fabricators, Inc., Case No. 20-30546;
Hydro Marine Services, Inc., Case No. 20-30341;                        Shaw Transmission & Distribution Services International, Inc., Case
                                                                       No. 20-30550;




                                                                   3
            Case 20-30336 Document 1037 Filed in TXSB on 09/17/20 Page 4 of 5



International Consultants, L.L.C., Case No. 20-30349;                   Shaw Transmission & Distribution Services, Inc., Case No. 20-30535;
J. Ray Holdings, Inc., Case No. 20-30354;                               SparTEC, Inc., Case No. 20-30540;
J. Ray McDermott (Aust.) Holding Pty. Limited, Case No. 20-30360;       TVL Lender II, Inc., Case No. 20-30544;
J. Ray McDermott (Norway), AS, Case No. 20-30369;                       Varsy International N.V., Case No. 20-30548; and
J. Ray McDermott (Qingdao) Pte. Ltd., Case No. 20-30356;                Whessoe Piping Systems Limited, Case No. 20-30552


            3.         The Lead Case of McDermott International, Inc., Case No. 20-30336, shall remain

  open pending the entry of a final decree by this Court closing the Lead Case.

            4.         The Reorganized Debtors, no later than fourteen days after the date of entry of the

  Final Decree, shall file a post-confirmation report for the third quarter of 2020 through the date of

  entry of the Final Decree and shall serve a true and correct copy of said statements on the Acting

  United States Trustee (the “Acting U.S. Trustee”).

            5.         The Reorganized Debtors, no later than fourteen days after the date of entry of the

  Final Decree, shall pay the appropriate sum of quarterly fees due and payable under

  28 U.S.C. § 1930(a)(6)(A) and (B) by remitting payment to the United States Trustee Payment

  Center, P.O. Box 6200-19, Portland, Oregon, 97228-6200, and shall furnish evidence of such

  payment to the Acting United States Trustee, 515 Rusk, Suite 3516, Houston, Texas. The payment

  shall reflect the Reorganized Debtors’ account numbers and shall be transmitted with a

  “Chapter 11 Quarterly Disbursement and Fee Report” available from the Acting United States

  Trustee.       This Court shall retain jurisdiction to enforce payment of fees assessed under

  28 U.S.C. § 1930(a)(6)(A) and (B).

            6.         Entry of this Final Decree is without prejudice to the rights of the Reorganized

  Debtors or any party-in-interest to seek to reopen any of these chapter 11 cases for cause pursuant

  to section 350(b) of the Bankruptcy Code.

            7.         The Reorganized Debtors and their agents are authorized to take all actions

  necessary to effectuate the relief granted pursuant to this Final Decree in accordance with

  the Motion.



                                                                    4
       Case 20-30336 Document 1037 Filed in TXSB on 09/17/20 Page 5 of 5




       8.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

Decree are immediately effective and enforceable upon its entry.

        9.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Decree.

 Houston, Texas
     Signed:  September 17, 2020.
 Dated: ___________, 2020
                                                     ____________________________________
                                                     DAVID  R. JONES
                                                     DAVID R.  JONES
                                                     UNITED  STATES BANKRUPTCY
                                                     UNITED STATES   BANKRUPTCYJUDGE
                                                                                   JUDGE




                                                 5
